Exhibit 10.1
Haights Cross Communications, Inc.
Annual Management / Employee Bonus Plan
     Haights Cross Communications, Inc. (together with its direct and indirect
subsidiaries, “Haights Cross”) provides its managers and employees, including
its named executive officers, with an opportunity to earn cash bonuses pursuant
to an incentive bonus plan in effect for each fiscal year known as the “Annual
Management / Employee Bonus Plan” (the “Bonus Plan”). Compensation payouts to
participants under the Bonus Plan are based on a participant’s achievement of
defined objectives and such participant’s applicable Bonus Percentage (as
defined below). Qualification to receive a payout under the Bonus Plan for is
generally based 70% on the achievement of certain pre-defined business profit
and cash flow goals, and 30% on the completion of pre-defined, non-quantitative
strategic initiatives. The factors on which the bonuses are based are
recommended by Haights Cross senior management and approved by the board of
directors. The annual bonus payable to our Chief Executive Officer and
President, Paul J. Crecca, is subject to the minimum bonus amount payable as
provided in his employment agreement dated January 31, 2007 and amended on
December 11, 2007, as previously filed.
     The amount of a participant’s payout under the Bonus Plan is determined as
a percentage of the participant’s annual base compensation (“Bonus Percentage”).
Target bonus participation for employees range from 50% to 150% of the Bonus
Percentage, based on achieving the stated objectives of the Bonus Plan. If 100%
of the stated objectives are achieved, the payout will be 100% of the Bonus
Percentage. The amount of a participant’s payout under the Bonus Plan is subject
to proportional adjustment in the event actual results are at least 75% of the
stated objectives or in the event actual results exceed the stated objectives
(with a maximum payout of 1.5 times an employee’s Bonus Percentage). A
participant will not receive a payout if at least 75% of the stated objectives
are not achieved.
     Determination of goal achievement and payouts under the Bonus Plan are made
upon completion of the fiscal year audit, generally March following the end of
the applicable fiscal year. Bonus calculations and payouts may be accelerated if
sale events occur. In certain cases, new employees hired during a fiscal year
must wait until the following fiscal year before participating in the Bonus
Plan.

 